                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 14-cr-00556-JD-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE SECTION 2255 MOTION
                                                 v.                                        AND CERTIFICATE OF
                                   9
                                                                                           APPEALABILITY
                                  10     JIBRI OMAR WATKINS,
                                                                                           Re: Dkt. No. 155
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Jibri Omar Watkins is currently serving a sentence in a federal prison after

                                  14   pleading guilty to one count of possession with intent to distribute marijuana, and one count of

                                  15   engaging in a monetary transaction in criminally derived property. Watkins admitted in his plea

                                  16   agreement pursuant to Federal Rules of Criminal Procedure 11(c)(1)(A) and 11(c)(1)(B) that he

                                  17   possessed over 100 marijuana plants. Dkt. No. 78. Consequently, the possession count carried a

                                  18   mandatory minimum prison term of 5 years and a maximum prison term of 40 years under 21

                                  19   U.S.C. § 841(b)(1)(B)(vii). The count for a monetary transaction in criminally derived property

                                  20   carried a maximum prison term of 10 years under 18 U.S.C. § 1957. Watkins also agreed to plead

                                  21   guilty as a career offender under Section 4B1.1 of the United States Sentencing Guidelines. After

                                  22   accounting for acceptance of responsibility and the criminal history category, the advisory

                                  23   guidelines range in total was 188 to 235 months in custody. Dkt. No. 100 ¶ 129. Following a

                                  24   detailed colloquy at the sentencing hearing, the Court imposed a term of imprisonment of 120

                                  25   months for each count, to run concurrently. Sentencing Tr., Dkt. No. 103. Watkins’ conviction

                                  26   was affirmed on appeal. Dkt. No. 153.

                                  27          Watkins filed pro se a timely motion to vacate or set aside his sentence under 28 U.S.C.

                                  28   § 2255. Dkt. No. 155. Section 2255 provides, in pertinent part, that a federal prisoner may ask the
                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 2 of 6




                                   1   sentencing court to vacate, set aside, or correct his sentence if it was imposed in violation of the

                                   2   Constitution or laws of the United States. 28 U.S.C. § 2255(a). Watkins says that his lawyer was

                                   3   ineffective for not pressing a medical marijuana sales defense under California state law,

                                   4   mishandling the monetary transaction count, and a variety of other alleged deficiencies. These

                                   5   points are raised mainly in a “memorandum” that Watkins attached to the petition, and not the

                                   6   motion itself, but the Court will review them in the interests of justice.

                                   7          The motion is denied. The record before the Court conclusively establishes that Watkins

                                   8   has not raised any ground that would entitle him to relief. To prevail on a Sixth Amendment

                                   9   ineffectiveness claim, Watkins must establish two things. First, he must demonstrate that

                                  10   counsel’s performance was deficient in that it fell below an “objective standard of reasonableness”

                                  11   under prevailing professional norms. Strickland v. Washington, 466 U.S. 668, 688 (1984).

                                  12   Deficient performance requires Watkins to demonstrate that his lawyer made mistakes so serious
Northern District of California
 United States District Court




                                  13   that he could not be said to be acting like an attorney guaranteed by the Sixth Amendment. Id. at

                                  14   687. Second, he must establish that he was prejudiced by counsel’s deficient performance in that

                                  15   “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                  16   proceeding would have been different.” Id. at 694. “A reasonable probability is a probability

                                  17   sufficient to undermine confidence in the outcome.” Id

                                  18          The Sixth Amendment inquiry is not what counsel might have done, but whether his actual

                                  19   choices were reasonable. Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998). There is a

                                  20   “strong presumption that counsel’s conduct falls within the wide range of reasonable professional

                                  21   assistance.” Strickland, 466 U.S. at 689. The same standards apply for representation in the plea-

                                  22   bargaining process. Hill v. Lockhart, 474 U.S. 52, 58 (1985). Allegations that are conclusory are

                                  23   not sufficient to support a claim for ineffective assistance of counsel. United States v. Johnson,

                                  24   988 F.2d 941, 945 (9th Cir. 1993).

                                  25          Nothing in the motion, or in the Court’s independent review of the record, shows anything

                                  26   that might amount to a constitutional deprivation of effective counsel. Watkins’ main contention

                                  27   is that his lawyer did not assert a defense under California state laws for medical marijuana sales

                                  28   and distribution. Watkins cites a rider in a 2016 appropriations act that barred the Department of
                                                                                          2
                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 3 of 6




                                   1   Justice from using its funding to impede or disrupt state medical marijuana laws by prosecuting

                                   2   individuals. See United States v. McIntosh, 833 F.3d 1163, 1175-76 (9th Cir. 2016). He believes

                                   3   his lawyer acted unreasonably by not challenging the marijuana count on this basis.

                                   4          This is not a good argument for ineffective assistance. To start, Watkins’ lawyer did

                                   5   consider the issue, and stated at sentencing that Watkins’ conduct was not within McIntosh. See

                                   6   Dkt. No. 93 at 8. That was an objectively reasonable position. Watkins was not engaged in a

                                   7   state-sanctioned medical marijuana enterprise like the defendants in McIntosh. To the contrary, he

                                   8   operated a large-scale growing operation in a warehouse in Oakland from which he shipped

                                   9   marijuana to out-of-state purchasers, including a buyer in Missouri. Dkt. No. 78 ¶ 2; see also Plea

                                  10   Tr., Dkt. No. 126 at 8-10. He acknowledged these facts at sentencing. Sentencing Tr., Dkt. No.

                                  11   103 at 15 (“I sent the marijuana box, and I’m coming forth and I say I sent the box. I was

                                  12   wrong.”). In addition to the fact that Watkins clearly was not acting as a proper distributor of
Northern District of California
 United States District Court




                                  13   medical marijuana, interstate distribution is not authorized by California’s medical marijuana

                                  14   laws, and so does not preclude federal prosecution. United States v. Kleinman, 880 F.3d 1020,

                                  15   1029 (9th Cir. 2017). Consequently, any request for relief under McIntosh would have been

                                  16   pointless, and a lawyer’s decision not to pursue a fruitless avenue does not constitute ineffective

                                  17   assistance of counsel. James v. Borg, 24 F.3d 20, 27 (9th Cir. 1994).

                                  18          Section 2255 relief on this basis is denied. Watkins did not ask for an evidentiary hearing,

                                  19   and one is not required in light of this record. Doganiere v. United States, 914 F.2d 165, 168 (9th

                                  20   Cir. 1990).

                                  21          Watkins’ contentions in connection with the monetary transaction charge are equally

                                  22   unavailing. While Watkins’ position is not entirely clear, he appears to say that a transaction

                                  23   identified in the plea agreement to buy a speedboat for $80,000, Dkt. No. 78 ¶ 2, was funded by

                                  24   money from a legal source, namely a civil judgment in Texas state court, Dkt. No. 155 at 6.

                                  25   Watkins faults his lawyer for not looking into the source of the funds. Dkt. 155 at 25-26.

                                  26          The record again rebuts this contention. Watkins pled guilty to using illegal proceeds from

                                  27   marijuana distribution to fund a fully-secured loan for $100,000, in addition to buying the

                                  28   speedboat. See Plea Tr., Dkt. No. 126 at 8-9; Dkt. No. 78 ¶ 2. The civil judgment form he
                                                                                         3
                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 4 of 6




                                   1   attached to the motion indicates that $56,000 was returned to him and another individual jointly,

                                   2   apparently after a criminal forfeiture proceeding. Even assuming Watkins got every penny of the

                                   3   $56,000, and didn’t share it with the other joint recipient, his argument does not account for the

                                   4   remaining $24,000 spent on the boat, or the $100,000 used to fund the loan transaction. The

                                   5   monetary transaction count required only that the property had a value of $10,000 or more. 18

                                   6   U.S.C. § 1957(a). Consequently, it cannot be said that his lawyer acted in a sub-par manner by not

                                   7   chasing this point down in the case.

                                   8          Watkins says that his plea agreement was involuntary or uninformed because his attorney

                                   9   did not accurately advise him of the potential sentence of incarceration. This too is not a

                                  10   compelling point. Receiving a sentence that exceeded what Watkins might have expected is not a

                                  11   per se indicator of ineffective assistance. See Doganiere, 914 F.2d at 168. Watkins does not

                                  12   allege that his lawyer failed to disclose the possibility of a sentence beyond the mandatory
Northern District of California
 United States District Court




                                  13   minimum term of 5 years when providing advice on a plea.

                                  14          In addition, the Court expressly advised Watkins before accepting his guilty plea that (1)

                                  15   he faced a potential statutory maximum of 40 years for the marijuana conviction and a mandatory

                                  16   minimum term of 5 years, and a maximum of 10 years for the monetary transaction conviction,

                                  17   and (2) he might get a sentence he was not expecting but would not be able to withdraw his plea

                                  18   for that reason. Plea Tr., Dkt. No. 126 at 14-16. The Court expressly advised Watkins before

                                  19   accepting the plea that “any predictions or estimates that have been made to you by your lawyer or

                                  20   anyone else or that you have independently come up with in your own mind might not be accurate.

                                  21   However, you will not be able to withdraw your guilty plea if the sentence I impose is different

                                  22   from any predictions or estimates you currently have in mind.” Id. at 16. Watkins said he

                                  23   understood all of this discussion. Id. at 15-16. These terms and the Court’s discretion to sentence

                                  24   Watkins pursuant to the guidelines or other discretionary factors were also disclosed in the written

                                  25   plea agreement, which Watkins said he understood before he signed it. Id. at 10; Dkt. No. 78 ¶¶ 1,

                                  26   7. There are no grounds for an ineffective assistance claim in these circumstances. Gonzalez v.

                                  27   United States, 33 F.3d 1047, 1051-52 (9th Cir. 1994).

                                  28
                                                                                         4
                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 5 of 6




                                   1          Watkins says his lawyer acted deficiently by not challenging a 1995 drug conviction as a

                                   2   predicate offense for the career offender enhancement. See Dkt. No. 155 at 8, 28-32. The record

                                   3   shows otherwise.

                                   4          To start, Watkins raised a challenge to the career offender enhancement on direct appeal to

                                   5   the Ninth Circuit, which was rejected when his conviction was affirmed. See Dkt. No. 153 at 2-3.

                                   6   In addition, during an in camera colloquy with the Court, Watkins and his lawyer each confirmed

                                   7   that they did not dispute Watkins’ criminal history. Dkt. No. 134 at 5. His lawyer stated that the

                                   8   criminal history was “accurate” and that “I’ve investigated the allegations included therein.” Id. at

                                   9   4-5. Watkins’ wholly conclusory allegations to the contrary are insufficient to establish otherwise.

                                  10   See Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a

                                  11   strong presumption of verity. The subsequent presentation of conclusory allegations unsupported

                                  12   by specifics is subject to summary dismissal.”).
Northern District of California
 United States District Court




                                  13          Watkins suggests that his lawyer did not investigate the validity of his 2001 parole

                                  14   revocation, which placed his 1995 conviction within the fifteen-year threshold for predicate

                                  15   offenses. He believes the revocation was unconstitutional under Valdivia v. Davis, 206 F. Supp.

                                  16   2d 1068 (E.D. Cal. 2002), which held that California’s unitary parole revocation hearing system

                                  17   violated due process. See Dkt. No. 155 at 28-29. This again is entirely conclusory, and nothing in

                                  18   the record indicates that Valdivia applied to Watkins. He also offers no other evidence to suggest

                                  19   that his parole revocation was expunged or otherwise made improper for consideration at

                                  20   sentencing. Watkins says he “was not represented by counsel during the revocation process,” Dkt.

                                  21   No. 155 at 31, but parolees do not have a per se Sixth Amendment right to counsel during parole

                                  22   revocation hearings. See Gagnon v. Scarpelli, 411 U.S. 778, 789-90 (1973).

                                  23          As for prejudice, Watkins claims that he would not have pleaded guilty had he “known that

                                  24   counsel would not object or [sic] investigate” this predicate offense to his career offender

                                  25   enhancement. Dkt. No. 155 at 33. This, too, is not supported by the record. Before pleading

                                  26   guilty, Watkins received a pre-plea presentence report of his criminal history for the express

                                  27   purpose of determining whether he qualified as a career offender. Dkt. No. 16. This pre-plea

                                  28   PSR, produced over a year before his plea, included the 1995 conviction and parole revocation.
                                                                                          5
                                           Case 4:14-cr-00556-JD Document 157 Filed 04/21/20 Page 6 of 6




                                   1   Dkt. No. 17 ¶ 7. The 1995 conviction was also specifically referenced, and admitted to, as a

                                   2   predicate offense in Watkins’ plea agreement. Dkt. No. 78 ¶ 2. He was hardly in the dark about

                                   3   this situation before he pled guilty.

                                   4          Watkins has not demonstrated grounds for relief based on bad lawyering that prejudiced

                                   5   him. This is also not a case where several lesser missteps cumulatively added up to reversible

                                   6   error. See Parle v. Runnels, 387 F.3d 1030, 1045 (9th Cir. 2004). Consequently, the motion is

                                   7   denied. With respect to an appeal of this order, 28 U.S.C. § 2253(c)(1)(B) appears to indicate that

                                   8   the Court should decide on a certificate of appealability. See also Rules Governing § 2255

                                   9   Proceedings, Rule 11(a). Because no reasonable jurist would disagree with the Court’s conclusion

                                  10   that Watkins has not made a substantial showing of the denial of a constitutional right, a certificate

                                  11   is denied. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 21, 2020

                                  14

                                  15
                                                                                                    JAMES DONATO
                                  16                                                                United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
